In this suit in equity the docket discloses that following the assignment of the matter for trial the plaintiff was given notice under S.J.C. Rule 3:15, 351 Mass. 798, that his deposition was to be taken at an appointed time and place. He failed to appear. The defendants moved to dismiss, and at the hearing on the motion the plaintiff admitted “that he had been served with a notice relative to the taking of a deposition and further . . . [stated] in open court that he would not obey the notice and would not permit his deposition to be taken.” Upon this, the motion to dismiss was allowed. S.J.C. Rule 3:15, § 8 (c), 351 Mass. 798, 811. There was no error in the final decree dismissing the bill with costs.

Decree affirmed.